SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Seventh
Amendment”) is entered into and effective as of the Seventh Amendment Closing
Date (as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), DD ENERGY, INC., a Nevada corporation (“DD
Energy”), Working Interest, LLC, a Kansas limited liability company (“Working
Interest”), BLACK SABLE ENERGY, LLC, a Texas limited liability company (“Black
Sable”), BLACK RAVEN ENERGY, INC., a Nevada corporation (“Black Raven”) and
ADENA, LLC, a Colorado limited liability company (“Adena”; together with Parent,
EnerJex Kansas, DD Energy, Working Interest, Black Sable and Black Raven,
collectively, “Borrowers” and each, a “Borrower”) and TEXAS CAPITAL BANK, N.A.,
a national banking association, as a Bank, L/C Issuer and Administrative Agent
(in such latter capacity and together with its successors and permitted assigns
in such capacity the “Administrative Agent”), and the several banks and
financial institutions from time to time parties to the Credit Agreement, as
defined below (the “Banks”). Capitalized terms used but not defined in this
Seventh Amendment have the meaning given them in the Credit Agreement.

 

RECITALS

 

A.           Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of November 2, 2012, that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of January 24, 2013, that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of September 30, 2013 and that
certain Sixth Amendment thereto dated as of November 19, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.           On the Seventh Amendment Closing Date, Parent desires to issue up
to 850,000 shares of 10% Series A Cumulative Redeemable Perpetual Preferred
Stock ($0.001 par value per share) pursuant that certain Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations in
substantially the form attached hereto as Exhibit A (the “Issuance”).

 

C.           Borrowers have requested that Administrative Agent and Banks
consent to the Issuance.

 

D.           Administrative Agent and Banks desire to consent to the Issuance
subject to the terms and conditions set forth herein.

 

E.           Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this
Seventh Amendment.

 

 

 

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I.           Specific Amendments to Credit Agreement.

 

A.           Article I, Definitions, of the Credit Agreement is hereby amended
by adding the following definitions in their proper alphabetical order:

 

“Seventh Amendment” means the Seventh Amendment to Amended and Restated Credit
Agreement dated effective as of the Seventh Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Seventh Amendment Closing Date” means the date on which the Designation is
filed with the Secretary of State of the State of Nevada and the conditions
precedent set forth in the Seventh Amendment have been satisfied as set forth
therein.

 

B.           Article I, Definitions, of the Credit Agreement is hereby amended
by revising the definition of “Designation” in its entirety as follows:

 

“Designation” means that certain Amended and Restated Certificate of Designation
of Preferences, Rights and Limitations of 10% Series A Cumulative Redeemable
Perpetual Preferred Stock as filed with the Secretary of State of the State of
Nevada, setting forth the rights, preferences, restrictions and other matters
relating to 10% Series A Cumulative Redeemable Perpetual Preferred Stock of the
Parent.

 

II.          Consent to the Issuance. Subject to terms of this Seventh Amendment
and the satisfaction of the conditions precedent set forth in Section III below,
Administrative Agent and Banks hereby consent to the Issuance.

 

III.         Conditions Precedent to Seventh Amendment. This Seventh Amendment
shall be effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Seventh Amendment
Closing Date:

 

A.Borrowers, Administrative Agent and Banks shall have executed and delivered
this Seventh Amendment;

 

B.Borrowers shall have delivered executed copies of the Designation and the
other documents, certificates and other agreements executed and/or delivered in
connection with the Issuance; and

 

C.Borrowers shall have delivered to Administrative Agent evidence that the
Issuance has been consummated and all conditions therein have been satisfied,
unless waived by Administrative Agent in writing.

 

2

 

 

IV.          Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Seventh Amendment, (b) this Seventh Amendment has been duly authorized and
approved by all requisite Corporate Action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Seventh Amendment to be effective, (d) the execution and
delivery of this Seventh Amendment does not violate their Governing
Documentation, (e)  the representations and warranties in each Loan Document to
which they are a party are true and correct in all material respects on and as
of the Seventh Amendment Closing Date as though made on the Seventh Amendment
Closing Date, (f)  they are in full compliance with all covenants and agreements
contained in each Loan Document to which they are a party, (g) no Event of
Default or Default has occurred and is continuing, and (h) no exhibit or
schedule to the Credit Agreement is required to be supplemented, amended or
modified in connection with the transactions contemplated by this Seventh
Amendment or any other matters occurring prior to the Seventh Amendment Closing
Date. The representations and warranties made in this Seventh Amendment shall
survive the execution and delivery of this Seventh Amendment. No investigation
by Administrative Agent or any Bank is required for Administrative Agent or any
Bank to rely on the representations and warranties in this Seventh Amendment.

 

V.          Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Seventh
Amendment. Except as affected by this Seventh Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Seventh Amendment) and any other Loan Document, the terms of the Credit
Agreement shall control and such other document shall be deemed to be amended to
conform to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Seventh
Amendment). Borrowers hereby release, discharge and acquit Administrative Agent,
L/C Issuer and Banks from any and all claims, demands, actions, causes of
action, remedies, and liabilities of every kind or nature (including without
limitation, offsets, reductions, rebates, or lender liability) arising out of
any act, occurrence, transaction or omission occurring in connection with the
Credit Agreement and the other Loan Documents prior to the Seventh Amendment
Closing Date.

 

VI.          Miscellaneous.

 

(a)          No Waiver of Defaults. This Seventh Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document, or (B) any present or future violation of, or default
under, any provision of the Loan Documents, or (ii) a waiver of Administrative
Agent’s or any Bank’s right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.

 

(b)          Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Seventh Amendment,
if any, must be in form and substance satisfactory to Administrative Agent and
its counsel.

 

3

 

 

(c)          Headings. The headings and captions used in this Seventh Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Seventh Amendment, the Credit Agreement, or the other Loan
Documents.

 

(d)          Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Seventh Amendment, including, without limitation, the
reasonable fees and disbursements of Administrative Agent’s counsel.

 

(e)          Successors and Assigns. This Seventh Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.

 

(f)          Multiple Counterparts. This Seventh Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document. All counterparts must be construed together to constitute one
(1) and the same instrument. This Seventh Amendment may be transmitted and
signed by facsimile or portable document file (pdf). The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)          Governing Law. This Seventh Amendment and the other Loan Documents
must be construed, and their performance enforced, under Texas law.

 

(h)          Entirety. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(A) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS SEVENTH
AMENDMENT AND UNDER THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY
EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature pages follow)

 

4

 

 

IN WITNESS WHEREOF, this Seventh Amendment is executed effective as of the
Seventh Amendment Closing Date.

 

  BORROWERS:       ENERJEX RESOURCES, INC.       By:       Robert G. Watson, Jr.
    Chief Executive Officer

 

  ENERJEX KANSAS, INC.       By:       Robert G. Watson, Jr.     Chief Executive
Officer

 

  DD ENERGY, INC.       By:       Robert G. Watson, Jr.     Chief Executive
Officer         WORKING INTEREST, LLC       By:       Robert G. Watson, Jr.    
Chief Executive Officer         BLACK SABLE ENERGY, LLC       By:       Robert
G. Watson, Jr.     Chief Executive Officer

 

Signature Page to Seventh Amendment

 

 

 

 

  BLACK RAVEN ENERGY, INC.       By:       Robert G. Watson, Jr.     Chief
Executive Officer       – and –       ADENA, LLC       By:       Robert G.
Watson, Jr.     Chief Executive Officer

 

Signature Page to Seventh Amendment

 



 

 

 

  ADMINISTRATIVE AGENT AND L/C ISSUER:       TEXAS CAPITAL BANK, N.A.,   as
Administrative Agent, L/C Issuer and   a Bank       By:       W. David McCarver
IV     Senior Vice President       BANKS:       TEXAS CAPITAL BANK, N.A.,   as
Administrative Agent, L/C Issuer and   a Bank       By:       W. David McCarver
IV     Senior Vice President       IBERIABANK       By:       Cameron D. Jones  
  Senior Vice President

 

Signature Page to Seventh Amendment

 

 

 

 

Exhibit A

 

to

 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

Amended and Restated Certificate of Desigantrion of Preferences, Rights and
Limitations of 10% Series A Cumulative Redeemable Perpetual Preferred STock

 

 

 

